In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1945V
                                         UNPUBLISHED


 DIANA KARANXHA,                                              Chief Special Master Corcoran

                         Petitioner,                          Filed: January 27, 2020
 v.
                                                              Special Processing Unit (SPU);
 SECRETARY OF HEALTH AND                                      Ruling on Entitlement; Concession;
 HUMAN SERVICES,                                              Causation-In-Fact; Influenza (Flu)
                                                              Vaccine; Left Axillary Nerve Injury.
                        Respondent.


Jessica Olins, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.

Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

       On December 19, 2018, Diana Karanxha, filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left axillary nerve injury as a result
of her October 6, 2016 influneza (“flu”) vaccination. Petition at 1-9. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

      On January 27, 2020, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, Respondent indicates that


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am

required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for

ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
      DICP has determined that petitioner’s alleged injury is not consistent with
      a Table injury for SIRVA because her pain was not consistent with a
      musculoskeletal injury to the structures of the shoulder caused by an
      inflammatory reaction, as required by the Qualifications and Aides to
      Interpretation that are appended to the Vaccine Injury Table. See 42
      U.S.C. § 300aa-14 and 42 CFR § 100.3 (c)(10). Rather, petitioner’s pain is
      consistent with a left axillary nerve injury.

      Nonetheless, DICP has concluded that a preponderance of the medical
      evidence establishes that petitioner’s left axillary nerve injury was caused-
      in-fact by the flu vaccine she received on October 6, 2016. DICP did not
      identify any other cause for petitioner’s injury, and the medical records
      outlined above demonstrate that she suffered the residual effects of her
      condition for more than six months. Therefore, based on the record as it
      now stands, petitioner has satisfied all legal prerequisites for
      compensation under the Vaccine Act. See 42 U.S.C. § 300aa-13(a)(1)(B);
      42 U.S.C. § 300aa-11(c)(1)(D)(i).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2